DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                       ASTRA REAL ESTATE, LLC,
                    a Florida limited liability company,
                                 Appellant,

                                      v.

                           RACHEL ELKARIF,
                               Appellee.

                                No. 4D21-1565

                                [May 25, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502018CA004484XXXXMB.

  Michael McCormick, Jr. and Kendrick Almaguer of The Ticktin Law
Group, Deerfield Beach, for appellant.

   Karen M. Sullivan of Karen M. Sullivan, P.A., Margate, for appellee.

PER CURIAM.

    Affirmed. See Kelly v. Bankunited, FSB, 159 So. 3d 403, 406–07 (Fla.
4th DCA 2015) (“Where the purpose of section 57.105 is to deter misuse
of the judicial system and discourage needless litigation, . . . [w]e do not
want to penalize plaintiffs ‘with a substantial assessment of attorney’s fees
for recognizing the obvious and dismissing their claims that had become
moot for reasons unrelated to the merits of the litigation between the
parties.’” (quoting Tubbs v. Mechanik Nuccio Hearne & Wester, P.A., 125
So. 3d 1034, 1042 (Fla. 2d DCA 2013))).

WARNER, MAY and CIKLIN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.